Title: To Thomas Jefferson from Thomas Barclay, 4 June 1790
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
New York 4 June 1790.

I shall make no appology for the trouble I am going to give you,  because I have the strongest sense of your disposition to serve me. I see by the papers that Commissioners for negociating the loans are going to be appointed for the different states in the Union, and, if it should be thought proper in all respects, I would be glad to discharge the duties of the office either in Massachusetts, New York, Pennsylvania or Virginia, but I would prefer a situation in Pennsylvania or Virginia.
I am uncertain whether an application to you on this subject be quite proper, if it is not you will have the goodness to excuse it from Dear Sir Your Most obedt. and most hum Servt.,

Thos Barclay

